Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re: The Estate of James W. Fisher,                 Appeal from the County Court at Law of
Deceased                                              Harrison County, Texas (Tr. Ct. No. 2011-
                                                      16,479-CCL). Opinion delivered by Chief
No. 06-14-00029-CV                                    Justice Morriss, Justice Carter and Justice
                                                      Moseley participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Sheila Nikko Fisher and Carlos Gracia, III, pay all
costs of this appeal.

                                                      RENDERED OCTOBER 29, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk